--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SHARE PURCHASE AGREEMENT


This SHARE PURCHASE AGREEMENT (“Agreement”) is entered into and made effective
as of the 25th day of June, 2014 by and between First Liberty Power Corp., a
Nevada Corporation ("First Liberty" or “Buyer”), Group8 Minerals, a Nevada
Corporation ("Group8”), and Group8 Mining Innovations, a Nevada Corporation
(“G8MI” or “Seller”), a shareholder of Group8 (singularly, a “Party” and
collectively, the “Parties”).


WHEREAS, Seller is the one nineteen percent (19%) shareholder of Group8, and
upon the terms and conditions set forth below, Seller desires to transfer 19% of
the total issued and outstanding shares of Group8 owned by Seller to Buyer; and


WHEREAS, Group8 holds a fifty percent (50%) interest in and to certain Nevada
limited liability companies, as detailed in Schedule A attached hereto (the
“Projects”).


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:


1.    SALE AND PURCHASE OF SHARES.


1.1           PURCHASE.  Subject to the terms and conditions herein set forth,
First Liberty hereby agrees to purchase and Seller hereby agrees to sell its
entire interest, representing nineteen percent (19%), or 1,740,400 shares, of
the issued and outstanding shares of common stock of Group8 (the “Group8
Shares”) to First Liberty.


1.2 CONSIDERATION.  The Share Consideration to be issued to G8MI upon the
Closing of the acquisition of the Group8 Shares shall be a total of 5,000,000
shares of First Liberty Power Corp “Series A Preferred Stock”.


2.  REPRESENTATIONS AND WARRANTIES


2.1           REPRESENTATIONS AND WARRANTIES OF Group8 and Seller. Group8 and
Seller each represent and warrant as follows:


a)  
CORPORATE ORGANIZATION AND GOOD STANDING.  Group8 and Seller are each duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and are qualified to do business as a foreign corporation in each
jurisdiction, if any, in which their respective properties or businesses require
such qualification.



b)  
CORPORATE AUTHORITY.  Group8 and Seller each have all requisite corporate power
and authority to own, operate and lease their respective properties, to carry on
their respective businesses as it is now being conducted and to execute,
deliver, perform and conclude the transactions contemplated by this Agreement
and all other agreements and instruments related to this Agreement.



c)  
AUTHORIZATION.  Execution of this Agreement has been duly authorized and
approved by each of Group8 and the Seller. Further Group8 has obtained all
requisite shareholder approval and authority to enter into this Agreement and
deliver, perform and conclude the transactions contemplated by this Agreement
and all other agreements and instruments related to this Agreement.



 
Page 1 of 16

--------------------------------------------------------------------------------

 
d)  
CAPITALIZATION.



i)  
The authorized capital stock of Group8 consists of 50,000,000 shares of Group8
Common Stock $0.001 par value. At June 25, 2014, (i) 9,160,000 shares of Group8
Common Stock were issued and outstanding, all of which are duly authorized,
validly issued, fully paid and non-assessable and none of which were issued in
violation of any preemptive rights; (ii) no shares of Group8 were reserved for
issuance upon the exercise of outstanding options, warrants or other rights to
purchase shares; and (iii) no shares of Group8 stock were held in the treasury
of Group8.  Except as set forth above, as of the date hereof, no shares or other
voting securities of Group8 are issued, reserved for issuance or outstanding and
no shares or other voting securities of Group8 shall be issued or become
outstanding after the date hereof.  There are no bonds, debentures, notes or
other indebtedness or securities of Group8 that have the right to vote (or that
are convertible into, or exchangeable for, securities having the right to vote)
on any matters on which stockholders of Group8 may vote.



ii)  
Group8 has no contract or other obligation to repurchase, redeem or otherwise
acquire any shares of Group8 stock, or make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Group8.  None
of the outstanding equity securities or other securities of Group8 was issued in
violation of the Securities Act of 1933 or any other legal requirement.



e)  
LITIGATION.  To the knowledge of Group8 and Seller, there are no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against Group8 or
Seller.



f)  
FINANCIAL STATEMENTS.



i)  
Seller has furnished or made available to Buyer, or will make available to Buyer
prior to the Closing Date, true and complete copies of the financial statements
(and the related notes thereto) of Group8 from inception to July 31, 2013 (the
“Seller Financial Statements”).



ii)  
The Group8 Financial Statements were prepared in accordance with GAAP or the
equivalent applied on a basis consistent throughout the periods indicated
(except as otherwise stated in such financial statements, including the related
notes).



 
Page 2 of 16

--------------------------------------------------------------------------------

 
g)  
ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since inception and to the date of this
Agreement, (i) Group8 has, in all material respects, conducted its business in
the ordinary course consistent with past practice; (ii) there has not occurred
any change, event or condition that is or would reasonably be expected to result
in a material adverse effect, as defined in Section 3.2(a) (“Material Adverse
Effect”); and (iii) Group8 has not taken and will not take any of the actions
that Group8 has agreed not to take from the date hereof through the Closing
Date.



h)  
UNDISCLOSED LIABILITIES.  Group8 has no material obligations or liabilities of
any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than: (i) those set forth Seller Financial Statements; (ii)
those incurred in the ordinary course of business consistent with past practice
since the end of the most recent fiscal year; and (iii) those incurred in
connection with the execution of this Agreement.



i)  
LEGAL PROCEEDINGS.  Neither Group8 nor Seller is not a party to any, and there
is no pending or, to the knowledge of Seller or Group8, threatened, legal,
administrative, arbitral or other proceeding, claim, action or governmental or
regulatory investigation of any nature against Seller or Group8, or any of their
respective officers or directors which, if decided adversely to Seller or
Group8, would, individually or in the aggregate, be material to Seller or
Group8.  There is no injunction, order, judgment or decree imposed upon Seller
or Group8, or any of its officers or directors, or the assets of Seller or
Group8.



j)  
TAXES AND TAX RETURNS.



i)  
Group8 does have a requirement to file tax returns as at the date of this
Agreement, however, it shall provide to Buyer such information required to file
all existing and future tax returns, such filings shall become the
responsibility of the Buyer.



ii)  
No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to Group8’s knowledge, threatened with
regard to any taxes of Group8.  No issue has arisen in any examination of the
Group8 by any tax authority that if raised with respect to any other period not
so examined would result in a material deficiency for any other period not so
examined, if upheld.



iii)  
There are no disputes pending with respect to, or claims or assessments asserted
in writing for, any material amount of taxes upon Buyer, nor has Group8 given or
been requested in writing to give any currently effective waiver extending the
statutory period of limitation applicable to any tax return for any period.



k)  
COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.



i)  
Group8 has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.



 
Page 3 of 16

--------------------------------------------------------------------------------

 
ii)  
Group8 has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization.  All such Authorizations are in full force and effect and there
are no proceedings pending or, to the knowledge of Group8, threatened that seek
the revocation, cancellation, suspension or adverse modification thereof.



iii)  
There are no governmental orders applicable to Group8 which have had a Material
Adverse Effect on Group8.



l)  
MATERIAL CONTRACTS.  There are no material contracts of Group8 currently in
existence except as disclosed in a Schedule hereto.



m)  
ASSETS.  Group8 owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to Group8 and which are material to the
operations and business of Group8 are in good condition and repair (ordinary
wear and tear excepted).  In the case of leased equipment and other tangible
assets, Group8 holds valid leasehold interests in such leased equipment and
other tangible assets, free and clear of all liens of any kind or character.



n)  
ENVIRONMENTAL LIABILITY.  Group8 is in compliance with all applicable
environmental laws.  To the knowledge of Group8, there are no liabilities of
Group8 of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any environmental law
and, to the knowledge of Group8, there are no facts, conditions, situations or
set of circumstances that could reasonably be expected to result in or be the
basis for any such liability.



o)  
INTELLECTUAL PROPERTY. Group8 has no intellectual property.



p)  
INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of the
officers or directors of Group8 has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of Group8, or in any supplier, distributor or customer
of Group8, or any other relationship, contract, agreement, arrangement or
understanding with Group8, except for the normal ownership interests of a
shareholder and employee rights.



q)  
BROKER’S FEES.  Group8 has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.



 
Page 4 of 16

--------------------------------------------------------------------------------

 
r)  
CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of Group8
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of Group8, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.



2.2           REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and
warrants as follows:


 
a)
CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.



 
b)
CORPORATE AUTHORITY.  Buyer has all requisite corporate power and authority to
execute, deliver, perform and conclude the transactions contemplated by this
Agreement and all other agreements and instruments related to this Agreement.



 
c)
NO VIOLATION.  Consummation of the acquisition contemplated herein will not
constitute or result in a breach or default under any provision of any charter,
bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree,
law, or regulation by which Buyer is bound.



 
d)
REPORTING STATUS. Buyer is a fully reporting public company under Section 15(d)
of the Securities and Exchange Act of 1934, as amended, and is current on its
filing obligations under Section 15.  Buyer has filed all required periodic
reports with the Securities and Exchange Commission (the "Commission") on Forms
10-Q and 10-K through the period ended April 30, 2012, and all required Form 8-K
reports, all such reports are true and correct in all material respects and
contain no misrepresentation of a material fact or omission of a material
fact.  The common shares of Buyer are quoted on the OTC Markets under the symbol
"FLPC".  Buyer has not received and there are no outstanding Commission Staff
comment letters, stop orders or other regulatory actions, and no letters,
comments, investigations or other actions pending or threatened by the
Commission or by the Financial Industry Regulatory Authority (FINRA) against or
relating to Buyer and there are no outstanding fees, fines or other amounts due
to FINRA, the SEC, PCAOB or any other regulatory agency.  Buyer acknowledges
that it currently has a cease trade order outstanding against Buyer in the
Province of British Columbia, Canada.

 
 
e)
CAPITALIZATION

 
(i)  
On the date of this Agreement, 1,080,000,000 shares of $0.001 par value common
stock are authorized and 671,556,096 shares of common stock of Buyer are issued
and outstanding; all of the shares of common stock issued are duly authorized,
validly issued, fully paid and non-assessable and none were issued in violation
of any preemptive rights;



 
Page 5 of 16

--------------------------------------------------------------------------------

 
(ii)  
On the date of this Agreement, 10,000,000 shares of $0.001 par value each, which
shares are designated as “Preferred Stock”, and which may be issued in one or
more classes or series, with such rights, preferences, privileges and
restrictions as will be fixed at the discretion of the Board of Directors.  Of
the 10,000,000 shares of Preferred Stock, 5,000,000 shares have been designated
by the Board of Directors as “Series A Preferred Stock”, having such rights,
preferences, privileges and restrictions as identified in the Buyer’s public
filings.  No Series A Preferred Stock has been issued, and these 5,000,000
shares are to form consideration under this Agreement;



(iii)  
Certain shares of Buyer are reserved for issuance upon the exercise of
outstanding options, warrants or other rights to purchase shares, as required
under certain convertible debentures held by the Company and other agreements as
entered into or held by the Company as of the date of this Agreement, and have
been duly disclosed in full in the Company’s regulatory filings;



(iv)  
Except as set forth above, as of the date hereof, no shares or other voting
securities of Buyer are issued, reserved for issuance or outstanding and no
shares or other voting securities of Buyer shall be issued or become outstanding
after the date hereof, save for those Shares to be issued pursuant to this
Agreement.  There are no bonds, debentures, notes or other indebtedness or
securities of Buyer that have the right to vote (or that are convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which stockholders of Buyer may vote.  All shares of Buyer subject to issuance
as described above shall, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, be duly authorized, validly
issued, fully paid, non-assessable and free of preemptive rights.



(v)  
Buyer has no contract or other obligation to repurchase, redeem or otherwise
acquire any shares of Buyer stock, or make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.



f)  
AUTHORITY; NO VIOLATION.



 
(i)
Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer.  Assuming due authorization, execution and delivery by the
other Parties, this Agreement constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
similar laws affecting or relating to the rights of creditors generally, or (ii)
the rules governing the availability of specific performance, injunctive relief
or other equitable remedies and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, or (iii) the specific
terms and conditions of this Agreement.



 
Page 6 of 16

--------------------------------------------------------------------------------

 
 
(ii)
Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a material adverse effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.



g)  
FINANCIAL STATEMENTS.



 
(i)
Buyer has furnished or made available to Seller, or will make available to
Seller prior to the Closing Date, true and complete copies of the audited
financial statements of Buyer for the past two fiscal years (the “Buyer
Financial Statements”), and Buyer shall furnish or make available to Seller true
and complete copies of Buyer's Financial Statements for all monthly periods
ending after its most recent fiscal year up to and including the Closing Date.



 
(ii)
The Buyer Financial Statements were prepared in accordance with GAAP or the
equivalent applied on a basis consistent throughout the periods indicated
(except as otherwise stated in such financial statements, including the related
notes, and except that, in the case of unaudited statements for the subsequent
quarterly periods referenced above, such unaudited statements fairly present in
all material respects the consolidated financial condition and the results of
operations of Buyer as at the respective dates thereof and for the periods
indicated therein (subject, in the case of unaudited statements, to year-end
audit adjustments).



h)  
ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent fiscal
year and to the date of this Agreement, (i) Buyer has, in all material respects,
conducted its business in the ordinary course consistent with past practice;
(ii) there has not occurred any change, event or condition that is or would
reasonably be expected to result in a material adverse effect; and (iii)  Buyer
has not taken and will not take any of the actions that Buyer has agreed not to
take from the date hereof through the Closing.



 
Page 7 of 16

--------------------------------------------------------------------------------

 
i)  
UNDISCLOSED LIABILITIES.  Buyer has no material obligations or liabilities of
any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
balance sheet (and the related notes thereto) of Buyer as of the end of the most
recent fiscal year  included in the Buyer Financial Statements, (ii) those
incurred in the ordinary course of business consistent with past practice since
the end of the most recent fiscal year  and (iii) those incurred in connection
with the execution of this Agreement.



j)  
LEGAL PROCEEDINGS.  Buyer is not a party to any, and there is no pending or, to
the knowledge of Buyer, threatened, legal, administrative, arbitral or other
proceeding, claim, action or governmental or regulatory investigation of any
nature against Buyer, or any of its officers or directors which, if decided
adversely to Buyer, would, individually or in the aggregate, be material to
Buyer.  There is no injunction, order, judgment or decree imposed upon Buyer, or
any of its officers or directors, or the assets of Buyer.



k)  
TAXES AND TAX RETURNS.



(i)  
Buyer has filed or caused to be filed all  federal, state, foreign and local tax
returns required to be filed with any tax authority; (ii) all such tax returns
are true, accurate, and complete in all material respects; (iii) Buyer has paid
or caused to be paid all taxes that are due and payable by any of such
companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for (in accordance with  GAAP) in the
Buyer Financial Statements, and (iv) Buyer does not have any material liability
for taxes for any current or prior tax periods in excess of the amount reserved
or provided for in the Buyer Financial Statements (but excluding, for this
Clause (iv) only, any liability reflected thereon for deferred taxes to reflect
timing differences between tax and financial accounting methods).



(ii)  
No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to Buyer’s knowledge, threatened with
regard to any taxes or tax returns of Buyer.  No issue has arisen in any
examination of the Buyer by any tax authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of Buyer made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.



(iii)  
There are no disputes pending with respect to, or claims or assessments asserted
in writing for, any material amount of taxes upon Buyer, nor has Buyer given or
been requested in writing to give any currently effective waiver extending the
statutory period of limitation applicable to any tax return for any period.



 
Page 8 of 16

--------------------------------------------------------------------------------

 
l)  
COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.



i)  
Buyer has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.



ii)  
Buyer has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.  Except as would not be material
to Buyer, all such Authorizations are in full force and effect and there are no
proceedings pending or, to the knowledge of Buyer, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.



m)  
GOVERNMENT ORDERS. There are no governmental orders applicable to Buyer which
have had a Material Adverse Effect on Buyer.



n)  
MATERIAL CONTRACTS.  There are no material contracts of Buyer currently in
existence not disclosed with the Buyer’s filings with the SEC.



o)  
ASSETS.  Buyer owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.  At
Closing all assets and liabilities of Buyer shall be disposed of and Buyer shall
have no assets or liabilities.



p)  
ENVIRONMENTAL LIABILITY.  Buyer is in compliance with all applicable
environmental laws.  To the knowledge of Buyer, there are no liabilities of
Buyer of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any environmental law
and, to the knowledge of Buyer, there are no facts, conditions, situations or
set of circumstances that could reasonably be expected to result in or be the
basis for any such liability.



q)  
INSURANCE.  Buyer has no insurance coverage with respect to its business.



 
Page 9 of 16

--------------------------------------------------------------------------------

 
r)  
INTELLECTUAL PROPERTY. Buyer has no intellectual property.



s)  
INTERESTS OF OFFICERS AND DIRECTORS.  Except AS DISCLOSED HEREIN, OR IN PRIOR
REGULATORY FILINGS WITH THE SEC, None of the officers or directors of Buyer has
any interest in any property, real or personal, tangible or intangible,
including intellectual property, used in or developed by the business of Buyer,
or in any supplier, distributor or customer of Buyer, or any other relationship,
contract, agreement, arrangement or understanding with Buyer, except for the
normal ownership interests of a shareholder and employee rights.



t)  
BROKER’S FEES.  Buyer has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.



u)  
CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of Buyer
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of Buyer, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.



3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing Date of the following conditions:


 
a)
No Restraints. No statute, rule, regulation, order, decree, or injunction shall
have been enacted, entered, promulgated, or enforced by any court or
governmental entity of competent jurisdiction which enjoins or prohibits the
consummation of this Agreement and shall be in effect.



 
b)
Legal Action. There shall not be pending or threatened in writing any action,
proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.



 
Page 10 of 16

--------------------------------------------------------------------------------

 
3.2           Conditions to Seller’s Obligations. The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing Date of the
following conditions unless waived by Seller:


 
a)
Representatives and Warranties of Buyer. The representations and warranties of
Buyer set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except: (i) as otherwise contemplated by this Agreement; or (ii)
in respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.



 
b)
Performance of Obligations of Buyer. Buyer shall have performed all agreements
and covenants required to be performed by it under this Agreement prior to the
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.



3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing Date of the following
conditions unless waived by Buyer:



 
a)  
Representatives and Warranties of Group8 and Seller. The representations and
warranties of Group8 and Seller set forth in this Agreement shall be true and
correct as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date, except: (i) as otherwise contemplated by
this Agreement, or (ii) in respects that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.



 
b)
Performance of Seller and Group8. Seller and Group8 shall have performed all
agreements and covenants required to be performed by them under this Agreement
prior to Closing, except for breaches that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.



4. CLOSING DATE AND DELIVERY OF DOCUMENTS


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of Group8, unless otherwise
agreed by the Parties, immediately upon the full execution of this Agreement
(the “Closing Date”), and the satisfaction of all conditions, specifically the
delivery of all required documents, or at such other time and place as the
Parties mutually agree.  All proceedings to be taken and all documents to be
executed at the Closing shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and
executed.  The date of Closing may be accelerated or extended by agreement of
the parties.


Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


 
Page 11 of 16

--------------------------------------------------------------------------------

 
4.2           Deliveries by Seller and Group8. At the Closing Date, Seller shall
make the following deliveries to Buyer:


 
a)
Copies of resolutions of the Board of Directors and Shareholders of Seller and
Group8 authorizing the execution and performance of this Agreement.



 
b)
Stock certificates of Group8 representing the Group8 Shares, fully endorsed for
transfer to Buyer.



4.3  
Deliveries by Buyer. At Closing, Buyer shall make the following deliveries to
Seller:

 
 
a)
Stock certificate(s), bearing any applicable restrictive legends, representing
the First Liberty “Series A Preferred Shares” issued in the name of Seller or
its designee;



 
b)
Resolutions of the Board of Directors of Buyer authorizing the execution and
performance of this Agreement.

 
5.  INDEMNIFICATION AND ARBITRATION


5.1           Indemnification. The Seller and Group8, on the one hand, and the
Buyer, on the other hand, (each party, “Indemnifying Party”) shall agree to
indemnify, and hold harmless the other party (“Indemnified Party”) from any and
all claims, demands, liabilities, damages, losses, costs and expenses that the
other party shall incur or suffer, including attorneys’ fees and costs, that
arise, result from or relate to any breach of, or failure by Indemnifying Party
to perform any of their respective representations, warranties, covenants, or
agreements in this Agreement or in any exhibit, addendum, or any other
instrument furnished by the Indemnifying Party under this Agreement.


5.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of Nevada.


 
a)
The parties hereby irrevocably consent to the jurisdiction of the American
Arbitration Association and the status of the arbitration (and any requests for
injunctive or other equitable relief) within the State of Nevada.  Any award in
arbitration may be entered in any domestic or foreign court having jurisdiction
over the enforcement of such awards.



 
b)
The law applicable to the arbitration and this Agreement shall be that of the
State of Nevada, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.



 
c)
The arbitrator may, in its discretion, allow the parties to make reasonable
disclosure and discovery in regard to any matters which are the subject of the
arbitration and to compel compliance with such disclosure and discovery
order.  The arbitrator may order the parties to comply with all or any of the
disclosure and discovery provisions of the Federal Rules of Civil Procedure, as
they then exist, as may be modified by the arbitrator consistent with the desire
to simplify the conduct and minimize the expense of the arbitration.



 
Page 12 of 16

--------------------------------------------------------------------------------

 
 
d)
Regardless of any practices of arbitration to the contrary, the arbitrator will
apply the rules of contract and other law of the jurisdiction whose law applies
to the arbitration so that the decision of the arbitrator will be, as much as
possible, the same as if the dispute had been determined by a court of competent
jurisdiction.



 
e)
Any award or decision by the American Arbitration Association shall be final,
binding and non-appealable except as to errors of law or the failure of the
arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.



 
f)
In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.



 
g)
The parties covenant that under no conditions will any party or any affiliate
file any action against the other (except only requests for injunctive or other
equitable relief) in any forum other than before the American Arbitration
Association, and the parties agree that any such action, if filed, shall be
dismissed upon application and shall be referred for arbitration hereunder with
costs and attorney's fees to the prevailing party.



 
h)
It is the intention of the parties and their affiliates that all disputes of any
nature between them, whenever arising, whether in regard to this agreement or
any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.



The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.


6.  GENERAL PROVISIONS.


6.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


6.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.


 
Page 13 of 16

--------------------------------------------------------------------------------

 
6.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


If to Seller and Group8, to:


Attn:       Board of Directors
13785 Research Blvd Ste 125
Austin, TX  78750


If to Buyer, to:


Attn:        Board of Directors
7251 West Lake Blvd, Suite 300
Las Vegas, NV  89128


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


6.8           SCHEDULES.  All schedules attached hereto, if any, shall be
acknowledged by each party by signature or initials thereon.


 
Page 14 of 16

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above
 
FIRST LIBERTY POWER CORP.




By:              
Robert Reynolds




GROUP8 MINERALS




By:              
Dimitrios S. Trikeriotis




GROUP8 MINING INNOVATIONS




By:              
Dimitrios S. Trikeriotis



 
Page 15 of 16

--------------------------------------------------------------------------------

 



Schedule A




Group8 holds a fifty percent (50%) interest in and to certain Nevada limited
liability companies, as follows:


·  
Stockpile Reserves, LLC, as to the applicable Operating Agreement and Membership
Subscription Agreement, which company holds the rights to certain unpatented
mining claims in Pershing county, Nevada, known as Fencemaker.



·  
Central Nevada Processing Co. LLC, as to the applicable Operating Agreement and
Membership Subscription Agreement, which company occupies certain land in
Lovelock, Nevada, with applicable pending permitting for the operation of a
milling and refining facility.



·  
SG8 Exploration, LLC, as to the applicable Operating Agreement and Membership
Subscription Agreement, which company holds certain unpatented mining claims in
Pershing County, Nevada, and which claim details have been provided to Buyer
confidentially, to allow Buyer certain time to perform additional staking around
such claims if so desired.






 
Page 16 of 16

--------------------------------------------------------------------------------

 
